 In the Matter Of WESTINGHOUSE ELECTRIC AND MANUFACTURING COM-PANY-PORCELAIN DIVISION AT DERRY, PENNSYLVANIA,and UNITEDELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICAIn the Matter of WESTINGHOUSE ELECTRIC AND MANUFACTURING COM-PANY-PORCELAIN DIVISION AT DERRY, PENNSYLVANIA,andINDE-PENDENT ELECTRICAL AND PORCELAIN WORKERS OF PENNSYLVANIA, OFDERRY BOROUGHCases Nos. R-1359 and R-1360, respectivelyAMENDMENT TO DIRECTION OF ELECTIONJune 15, 1939On May 31, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding, the election to be held within fifteen (15) daysfrom the date of Direction, under the direction and supervision of theRegional Director for the Sixth Region (Pittsburgh, Pennsylvania).The Direction of Election directed that an election by secret ballotbe conducted among the production and maintenance employees oftheWestinghouse Electric & Manufacturing Company, Porcelain Di-vision, at Derry, Pennsylvania, exclusive of technical, clerical, andsupervisory employees, who were on the Company's pay roll of March23, 1939, which covers employment during the pay-roll period betweenMarch 1 and 15, 1939, including employees who did not work duringsuch pay-roll period because they were ill or on vacation, but exclud-ing those employees who since March 15, 1939, have quit or been dis-charged for cause, to determine whether they desire to be representedby the United Electrical, Radio & Machine Workers of America, Local612, or by the Independent Electrical and Porcelain Workers of Penn-sylvania, of Derry Borough, for the purposes of collective bargaining,or by neither.The Board, having been advised by the Regional Director for theSixth Region that the United Electrical, Radio & Machine Workersof America, herein called the United, has requested the withdrawal ofits name from the ballot, hereby grants that request.Since the situation has been altered by this withdrawal of theUnited, the Board hereby amends its Direction of Election by strikingitand substituting the following: "It Is Hereby Directed That,as13 N. L.R. B., No. 36.310 WESTINGHOUSE ELECTRIC AND MANUFACTURING COMPANY 311part of the investigation ordered by the Board to ascertain representa-tives for the purposes of collective bargaining with WestinghouseElectric and Manufacturing Company, Porcelain Division, at Derry,Pennsylvania, an election by secret ballot shall be conducted underthe direction and supervision of the Regional Director for the SixthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among the production and maintenance employees ofthe Company, exclusive of technical, clerical, and supervisory em-ployees, who were on the Company's pay roll of March 23, 1939, whichcovers employment during the pay-roll period between March 1 and15, 1939, including employees who did not work during such pay-rollperiod because they were ill or on vacation, but excluding those em-ployees who since March 15, 1939, have quit or been discharged forcause, to determine whether or not they desire to be represented bythe Independent Electrical and PorcelainWorkers of Pennsylvania,of Derry Borough, for the purposes of collective bargaining; suchelection shall be held within twenty (20) days from the date of thisAmended Direction provided, however, that no election shall be held.as herein directed, if the Independent Electrical and Porcelain Work-ers of Pennsylvania, of Derry Borough, shall within ten (10) daysfrom the date of this Amended Direction notify the Regional Direc-tor for the Sixth Region that it desires no election to be held pursuantto its petition."MR. J. WARREN MADDEN took no part in the consideration of theabove Amendment to Direction of Election.LSADME TITLE]SUPPLEMENTAL DECISION AND ORDERJuly 15, 1939On June 15, 1939, the National Labor Relations Board, hereincalled the Board, issued an Amendment to Direction of Electionin the above-entitled proceeding, granting the request of the UnitedElectrical, Radio & Machine Workers of America, herein called theUnited, to withdraw its name from the ballot and directing that anelection by secret ballot be conducted, under the direction and super-vision of the Regional Director for the Sixth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations, among theproduction and maintenance employees of the Company, exclusivi- 312 , DECISIONS OF NATIONAL LABOR RELATIONS BOARD,of technical, clerical, and supervisory employees, who were on theCompany's pay roll of March 23, 1939, which covers employmentduring the pay-roll period between March 1 and 15, 1939, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation, but excluding those employees who sinceMarch 15, 1939, have quit or been discharged for cause, to deter-mine whether or not they desire to be represented by the IndependentElectricalandPorcelainWorkers of Pennsylvania, of DerryBorough, for the purposes of collective bargaining ; such election tobe held within twenty (20) days from the date of the AmendedDirection provided, however, that no election shall be held, asdirected, if the Independent Electrical and PorcelainWorkers ofPennsylvania, of Derry Borough, shall within ten (10) days fromthe date of this Amended Direction notify the Regional Directorfor the Sixth Region that it desires no election to be held pursuantto its petition.On June 23, 1939,' the Regional Director for the Sixth Region(Pittsburgh, Pennsylvania) was advised by the Independent Elec-trical and PorcelainWorkers of Pennsylvania, of Derry Borough,herein called the Independent, that it does not desire an election tobe held at this time.The petition of the Independent for investi-gation and certification of representatives of employees of Westing-house Electric and Manufacturing Company, Porcelain Division, atDerry, Pennsylvania, herein called the Company, will therefore bedismissed.Since the request of the United to withdraw from theballot has previously been granted, its petition for investigation andcertification of representatives of employees of the Company willalso be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of-National LaborRelations Board Rules and Regulations-Series 2,IT IS HEREBY ORDERED that the petitions for investigation and certi-fication of representatives of employees of Westinghouse Electric andManufacturing Company, Porcelain Division, at Derry, Pennsyl-vania, filed by the United Electrical, Radio & Machine Workers ofAmerica and by the Independent Electrical and Porcelain WorkersofPennsylvania, of Derry Borough, be, and they hereby are,dismissed.1The notification was made byletter dated June 23, 1939,and received at the office ofthe Recional Director on June 26, 1939.13 N. L.R. B., No. 36a.